09/09/2021



                                                                              Case Number: DA 21-0350




         IN THE SUPREME COURT OF THE STATE OF MONTANA


IN RE THE MARRIAGE OF               ) CASE NO. DA 21-0350
                                    )
DAVINA ATTAR-WILLIAMS,              )
                                    ) ORDER GRANTING MOTION
            Petitioner/Appellant,   ) TO WITHDRAW
                                    )
      and                           )
                                    )
STEVEN THOMAS WILLIAMS,             )
                                    )
          Respondent/Appellee.      )
____________________________        )

      Upon the Motion of Kelly Varnes and Hendrickson Law Firm, P.C., the

Respondent/Appellee, Steven Thomas Williams having executed a Consent to

Withdrawal of Counsel, and for good cause shown:

      IT IS HEREBY ORDERED that Kelly Varnes and Hendrickson Law Firm,

P.C., are hereby withdrawn as counsel of record for Respondent/Appellee Steven

Thomas Williams in the foregoing matter.


      DATED this ______ day of ____________________, 2021.

                                    ________________________________
                                    Supreme Court Judge
cc:   Kelly Varnes
      Davina Attar-Williams
      Steven Thomas Williams


                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                      September 9 2021